Exhibit 10.1

 

UNITED NATURAL FOODS, INC.
AMENDED AND RESTATED
2004 EQUITY INCENTIVE PLAN

 

PERFORMANCE SHARE AGREEMENT

 

This Performance Share Agreement (this “Agreement”) effective as of
            ,       , between United Natural Foods, Inc. (the “Company”) and
                       (the “Participant”), who is an employee of the Company,
evidences the award of Performance Shares to the Participant under the United
Natural Foods, Inc. Amended and Restated 2004 Equity Incentive Plan (the
“Plan”).

 

In consideration of services rendered and agreed to be rendered, the Company
makes this Award of Performance Shares to the Participant named in the first
sentence of this Agreement.  This Agreement and the issuance or transfer of
shares of the Company’s common stock are conditioned on the following terms:

 

1.                                      Definitions.

 

All capitalized terms that are not otherwise defined in this Agreement shall
have the meanings set forth in the Plan.

 

(a)                                  Participant, solely for purposes of this
Agreement, means the employee designated above.

 

(b)                                 Performance Criteria means the performance
factors and requirements specified in Section 4 of this Agreement.

 

(c)                                  Performance Period means the period
beginning on              ,       , and ending on              ,       .

 

(d)                                 Performance Share means the grant of a
Share, which shall remain forfeitable at all times until the successful
attainment of the Performance Criteria to the satisfaction of the Committee.

 

(e)                                  Unvested Performance Shares means
Performance Shares granted pursuant to Section 2 of this Agreement as to which
the Performance Criteria have not been satisfied under Section 4 of this
Agreement.

 

2.                                      Grant of Performance Shares.

 

The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Plan,                 
Performance Shares (subject to adjustment under Section 17 of the Plan)[,
provided that, to the extent that the Participant vests in greater than one
hundred percent (100%) of the Performance Shares (as provided in Section 4 of
this Agreement), additional Performance Shares will be issued to the
Participant.  For purposes of clarity and the avoidance of doubt, the actual
number of Performance Shares earned shall be equal to                  times the
applicable percentage set forth on Exhibit A, which may result in a

 

--------------------------------------------------------------------------------


 

higher or lower number of Performance Shares than the                  targeted
Performance Shares. The maximum number of Performance Shares that may be earned
is subject to the limitation in Section 9(h) of the Plan].

 

3.                                      Vesting.

 

(a)                                  To the extent that the Performance Criteria
under Section 4 of this Agreement have been satisfied as of the last day of the
Performance Period, the Participant shall vest in the number of Performance
Shares awarded under this Agreement, as calculated in accordance with Section 4,
and his rights to such vested Performance Shares shall become nonforfeitable as
of the last day of the Performance Period, subject to Section 6 below.  [Except
as provided in Section 3 [(b) or (c)] below, to the extent that such Performance
Criteria have not been satisfied as of the last day of the Performance Period,
any Performance Shares awarded under this Agreement that do not vest, as
calculated in accordance with Section 4, shall be canceled immediately without
further obligation on the part of the Company.]  Prior to the lapse of any
restrictions regarding the Performance Shares as provided herein, the Committee
shall certify in writing (which may be set forth in the minutes of the
Committee) the extent to which the Performance Criteria and all other material
terms of this Agreement have been met.

 

(b)                                 [In the event the Participant dies or
becomes disabled (within the meaning of Section 22(e) of the Code) before the
end of the Performance Period, the Participant shall vest in the Performance
Shares awarded under this Agreement and his rights to the Performance Shares
shall become nonforfeitable as of the date of death or disability.]

 

(c)                                  [In the event the Participant’s employment
with the Company or any of its Subsidiaries is terminated for any reason within
twelve months after the Company obtains actual knowledge that a Change in
Control has occurred, and before the Performance Shares have become vested under
Section 3(a), the Participant shall vest in the                  Performance
Shares granted under Section 2 of this Agreement [(and, for the avoidance of
doubt, no additional Performance Shares in which the Participant may be entitled
to vest in accordance with the Performance Criteria) and his rights to such
vested Performance Shares shall become nonforfeitable as of the date on which
his employment is terminated].]

 

4.                                      Performance Criteria.

 

[The Performance Criteria are set forth in Exhibit A to this Agreement.]

 

2

--------------------------------------------------------------------------------


 

5.                                      Lapse of Restrictions.

 

(a)                                  The Company shall issue to the Participant
one Share for each Performance Share which has become vested with respect to the
Performance Period pursuant to Section 3 of this Agreement.

 

(b)                                 If the Participant dies after vesting
pursuant to Section 3 of this Agreement but before the Company issues any Shares
as described in subsection (a), above, such issuance shall be made to the
Participant’s Beneficiary according to the same schedule as described above.

 

6.                                      Termination of Employment.

 

[Except as provided in Section 3[(b) or (c)] above,] if the Participant’s
employment with the Company terminates for any reason prior to the expiration of
the Performance Period, all then-Unvested Performance Shares shall be canceled
immediately without further obligation on the part of the Company.

 

7.                                      Withholding.

 

The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant or his Beneficiary,
including but not limited to the Performance Shares, any federal, state or local
taxes of any kind required by law to be withheld with respect to the grant to
the Participant of the Performance Shares or payment to the Participant or his
Beneficiary in accordance with Section 5 of this Agreement, and to require that
the Company be paid the amount of any federal, state or local taxes required by
law to be withheld.

 

8.                                      Amendment.

 

The Committee may in its sole discretion amend, modify or terminate this
Agreement, including, but not limited to, an action substituting another Award
of the same or a different type or changing the Performance Period, except to
the extent such amendment would increase the amount of compensation that would
otherwise be due upon attainment of the goal, within the meaning of Treas. Reg.
§ 1.162-27(e)(2)(iii)(A); provided, however, that except as otherwise provided
in the Plan or in this Agreement or to the extent necessary to conform this
Agreement to mandatory provisions of applicable federal or state laws,
regulations or rulings, including but not limited to the provisions of
Section 409A of the Code necessary to avoid tax penalties to the Participant,
the Committee shall obtain the Participant’s consent before it amends this
Agreement in a manner that materially adversely affects the Participant’s rights
or benefits under this Agreement.  Except as otherwise provided in this
Section 8 or in the Plan, this Agreement may not be amended or modified except
by a written instrument executed by the parties hereto.

 

9.                                      Determinations by the Committee.

 

Determinations by the Committee shall be final, binding and conclusive with
respect to the interpretation of the Plan and this Agreement.

 

3

--------------------------------------------------------------------------------


 

10.                               Provisions of the Plan; Company Policies.

 

This grant is subject to the provisions of the Plan, which is incorporated into
this Agreement by reference and a copy of which is furnished to the Participant
with this Agreement (or which previously has been furnished to the
Participant).  This Agreement, read together with the Plan, represents the
entire understanding and agreement between the Company and the Participant, and
shall supersede any prior agreement and understanding between the parties with
respect to the matters contained herein. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties.  This
Agreement, and any payment in Shares for the Performance Shares, shall be
subject to any policy of the Company regarding the recoupment or clawback of
compensation as in effect at the date of this Agreement.

 

11.                               Holding Period

 

[To the extent that any Shares are awarded hereunder, Participant agrees to hold
such Shares and not dispose of them by sale or other voluntary disposition for a
period of three (3) years from the date of vesting, unless such holding period
is waived by the Committee in its sole discretion.  This Agreement shall not
apply to any Shares that are withheld to satisfy income tax obligations of
Participant hereunder.]

 

12.                               Notices and Payments.

 

Any notice required or permitted to be given to the Participant or his
Beneficiary under this Agreement shall be in writing and shall be deemed
effective upon personal delivery or upon deposit in the United States mail with
postage and fees prepaid.  Any notice or communication required or permitted to
be given to the Company under this Agreement shall be in writing and shall be
deemed effective only upon receipt by the Secretary of the Company at the
Company’s principal office.

 

13.                               Waiver.

 

The waiver by the Company of any provision of this Agreement at any time or for
any purpose shall not operate as or be construed to be a waiver of the same or
any other provision of this Agreement at any subsequent time or for any other
purpose.

 

14.                               Governing Law.

 

The validity and construction of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of any
provision of this Agreement to the substantive law of another jurisdiction.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Participant

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE CRITERIA

 

[To Be Determined.]

 

6

--------------------------------------------------------------------------------